DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-4, 6-11, 13-17, 21-22, 30-31 and 47-63 are pending. 

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The Information Disclosure Statement filed 02/10/2020, 08/10/2020, 02/15/2021 and 06/07/2021 as acknowledged by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 31 and 48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter. Claim 29 recites, "A computer readable storage medium..." in line 1. Specification [0270] discloses “In various embodiments of the present disclosure, the computer readable storage medium may be a volatile storage medium or a non-volatile storage medium.”

It is noted that applicant fails to provide antecedent basis for the claim terminology "computer readable storage medium" intended to be covered within the meaning in the disclosure. Since the applicant fails to provide antecedent basis to limit the specific statutory embodiments, "computer readable storage medium" belongs to the intrinsic non- statutory embodiments such as carrier signal, radio wave, light wave, and transmission medium/media. Signals have the ability to store information for a later time (a signal can be created and received at a later time). Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical "device" or "part." A propagating electromagnetic signal is not a "machine" as that term is used in § 101. Signals, standing alone, are not "manufacture[s]" under the meaning of that term in § 101. A signal comprising a fluctuation in electric potential or in electromagnetic fields is not a "chemical union," nor a gas, fluid, powder, or solid. Signals are not "composition[s] of matter." Thus, a transitory, propagating signal is not a "process, machine, manufacture, or composition of matter. Those four categories define the explicit scope and reach of subject matter 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


5.	Claims 1-3, 8-10, 30-31 and 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al, US 2015/0215076 hereafter ‘5076 in view of Lee et al, US 2009/0201798 hereafter ‘1798. 

As for claim 1, ‘5076 discloses:
A random access response method, applied to a base station, comprising: 
transmitting a random access response message to user equipment (UE) (LEE, FIG. 4, [0067]-[0068], Transmitting information indicating an amount of available radio resources from an eNode-B to the UE),
wherein a medium access control protocol data unit (MAC PDU) of the random access response message comprises at least one medium access control sub-protocol data unit (MAC subPDU) (‘5076, FIG. 5, [0082], The MAC PDU including at least one MAC subPDU: RLC PDU 1(MAC SDU) and RLC PDU 2(MAC SDU) as shown in figure 5), each of the at least one MAC subPDU comprises an MAC subheader (‘5076, FIG. 4, [0050], Attaching a PDU header to each PDU. The “MAC header” is shown twice in figure 4 for each of the two “MAC PDU”) and
in case that there are at least two MAC subPDUs. the at least two MAC subPDUs are sequentially arranged in the MAC PDU (‘5076, FIG. 5, [0082], The at least two RLC PDU 1(MAC SDU) and RLC PDU 2(MAC SDU) arranged sequentially in order as shown in figure 5).

‘5076 does not explicitly disclose a medium access control random access response (MAC RAR) corresponding to the MAC subheader or comprises an MAC subheader.

However, ‘1798 discloses a medium access control random access response (MAC RAR) corresponding to the MAC subheader or comprises an MAC subheader (‘1798, FIG. 12, [0091], [0092], The option/type 1 MAC RAR and the option/type 1 MAC sub-header).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘5076 with a medium access control random access response (MAC RAR) corresponding to the MAC subheader or comprises an MAC subheader as disclosed by ‘1798 to provide reducing overhead and increasing the efficiency of radio resources in association with a random access procedure performed in a wireless communication system (‘1798, [0028]).

As for claim 2, ‘1798 discloses:
At least one MAC subPDU comprises a type 1 MAC subPDU, the type 1 MAC subPDU comprises only a first MAC subheader (‘1798, FIG. 12, [0091], [0092], The option/type 1 MAC RAR and the option/type 1 MAC sub-header).

As for claim 3, ‘1798 discloses:
(‘1798, FIG. 15, [0054], [0108], The MAC subheader includes the back off information).

As for claim 8, LEE discloses:
A random access response method, applied to user equipment (UE), comprising: 
receiving a random access response message transmitted by a base station (LEE, FIG. 4, [0067]-[0068], Receiving at the UE information indicating an amount of available radio resources transmitting by an eNode), 
wherein a medium access control protocol data unit (MAC PDU) of the random access response message comprises at least one medium access control sub-protocol data unit (MAC subPDU) (‘5076, FIG. 5, [0082], The MAC PDU including at least one MAC subPDU: RLC PDU 1(MAC SDU) and RLC PDU 2(MAC SDU) as shown in figure 5), each of the at least one MAC subPDU comprises an MAC subheader (‘5076, FIG. 4, [0050], Attaching a PDU header to each PDU. The “MAC header” is shown twice in figure 4 for each of the two “MAC PDU”), 
in case that there are at least two MAC subPDUs, the at least two MAC subPDUs are sequentially arranged in the MAC PDU (‘5076, FIG. 5, [0082], The at least two RLC PDU 1(MAC SDU) and RLC PDU 2(MAC SDU) arranged sequentially in order as shown in figure 5).



However, ‘1798 discloses each of the at least one MAC subPDU comprises an MAC subheader and a medium access control random access response (MAC RAR) corresponding to the MAC subheader or comprises an MAC subheader (‘1798, FIG. 12, [0091], [0092], The option/type 1 MAC RAR and the option/type 1 MAC sub-header).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘5076 with each of the at least one MAC subPDU comprises an MAC subheader and a medium access control random access response (MAC RAR) corresponding to the MAC subheader or comprises an MAC subheader as disclosed by ‘1798 to provide reducing overhead and increasing the efficiency of radio resources in association with a random access procedure performed in a wireless communication system (‘1798, [0028]).

As for claim 9, ‘1798 discloses:
At least one MAC subPDU comprises a type 1 MAC subPDU, the type 1 MAC subPDU comprises only a first MAC subheader (‘1798, FIG. 12, [0091], [0092], The option/type 1 MAC RAR and the option/type 1 MAC sub-header).

As for claim 10, ‘1798 discloses:
(‘1798, FIG. 15, [0054], [0108], The MAC subheader includes the back off information).

As for claim 30, ‘5076 discloses:
A base station, comprising: a storage, a processor and a computer program stored in the storage configured to be executed by the processor, wherein, the processor is configured to execute the computer program, to implement the method according to any one of claims claim 1 (‘5076, FIG. 2, [0007], [0022], The eNB including a processor fpr executing software).

As for claim 31, ‘5076 discloses:
A computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement the method according to any one of claims claim 1 (‘5076, FIG. 2, [0007], [0022], The eNB including a processor fpr executing software).

As for claim 47, ‘5076 discloses:
User equipment (UE), comprising: a storage, a processor and a computer program stored in the storage and configured to be executed by the processor, wherein, the processor is configured to execute the computer program, to implement steps of the (‘5076, claim 6. The UE including the processor).

As for claim 48, ‘5076 discloses: A computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement steps of the method according to any one of claim 8 (‘5076, claim 6. The UE including the processor).

As for claim 49, ‘5076 discloses:
The at least one MAC subPDU comprises a type 1 MAC subPDU, the type 1 MAC subPDU comprises only a first MAC subheader (‘5076, FIG. 5, [0082], The MAC PDU including at least one MAC subPDU: RLC PDU 1(MAC SDU).

As for claim 50, ‘1798 discloses:
The first MAC subheader is a subheader comprising a back off indicator (BI) (‘1798, FIG. 15, [0054], [0108], The MAC subheader includes the back off information).

6.	Claims 4, 6-7, 11, 13-14, and 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al, US 2015/0215076 hereafter ‘5076 in view of Lee et al, US 2009/0201798 hereafter ‘1798 as applied to claims 1 and 8 above, and further in view of Lee et al, US 2009/0059858 hereafter ‘9858. 

As for claim 4, ‘1798 discloses:
(‘1798, FIG. 15, [0054], [0108], The MAC subheader includes the back off information).

The combination of ‘5076 and ‘1798 does not explicitly disclose the type 1 MAC subPDU is arranged before other MAC subPDUs.

However, ‘9858 discloses the type 1 MAC subPDU is arranged before other MAC subPDUs (‘9858, FIG. 9, As shown in figure 9 “type 1” arranged before “type 2”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of ‘5076 and ‘1798 with the type 1 MAC subPDU is arranged before other MAC subPDUs as disclosed by ‘9858 to prevent the resources from being unnecessarily wasted (‘9858, [0003]).

As for claim 6, ‘9858 discloses:
wherein in case that the first MAC subheader is an MAC subheader for responding to an Msgl based system information request, the type 1 MAC subPDU is located at a predetermined position of the MAC PDU of the random access response message (‘9858, FIG. 9, [0079], As shown in figure 9 “type 1” arranged in a predetermined position located before “type 2”).

claim 7, ‘9858 discloses:
The predetermined position is a position before all type 2 MAC subPDUs, or a position after all the type 2 MAC subPDUs, wherein the type 2 MAC subPDU comprises an MAC subheader and a corresponding MAC RAR (‘9858, FIG. 9, [0079], As shown in figure 9 “type 1” arranged in a predetermined position located before the plurality of “type 2”).

As for claim 11, ‘1798 discloses:
Wherein in case that the first MAC subheader is a subheader comprising a back off indicator (BI) in the random access response message (‘1798, FIG. 15, [0054], [0108], The MAC subheader includes the back off information).

The combination of ‘5076 and ‘1798 does not explicitly disclose the type 1 MAC subPDU is arranged before other MAC subPDUs.

However, ‘9858 discloses the type 1 MAC subPDU is arranged before other MAC subPDUs (‘9858, FIG. 9, As shown in figure 9 “type 1” arranged before “type 2”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of ‘5076 and ‘1798 with the type 1 MAC subPDU is arranged before other MAC subPDUs as disclosed by ‘9858 to prevent the resources from being unnecessarily wasted (‘9858, [0003]).

claim 13, ‘9858 discloses:
wherein in case that the first MAC subheader is an MAC subheader for responding to an Msgl based system information request, the type 1 MAC subPDU is located at a predetermined position of the MAC PDU of the random access response message (‘9858, FIG. 9, [0079], As shown in figure 9 “type 1” arranged in a predetermined position located before “type 2”).

As for claim 14, ‘9858 discloses:
The predetermined position is a position before all type 2 MAC subPDUs, or a position after all the type 2 MAC subPDUs, wherein the type 2 MAC subPDU comprises an MAC subheader and a corresponding MAC RAR (‘9858, FIG. 9, [0079], As shown in figure 9 “type 1” arranged in a predetermined position located before the plurality of “type 2”).

As for claim 51, ‘1798 discloses:
Wherein in case that the first MAC subheader is a subheader comprising a back off indicator (BI) in the random access response message (‘1798, FIG. 15, [0054], [0108], The MAC subheader includes the back off information).

The combination of ‘5076 and ‘1798 does not explicitly disclose the type 1 MAC subPDU is arranged before other MAC subPDUs.

However, ‘9858 discloses the type 1 MAC subPDU is arranged before other MAC subPDUs (‘9858, FIG. 9, As shown in figure 9 “type 1” arranged before “type 2”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of ‘5076 and ‘1798 with the type 1 MAC subPDU is arranged before other MAC subPDUs as disclosed by ‘9858 to prevent the resources from being unnecessarily wasted (‘9858, [0003]).

As for claim 52, ‘1798 discloses:
The combination of ‘5076 and ‘1798 does not explicitly disclose wherein in case that the first MAC subheader is an MAC subheader for responding to an Msgl based system information request, the type 1 MAC subPDU is located at a predetermined position of the MAC PDU of the random access response message.

However, ‘9858 discloses wherein in case that the first MAC subheader is an MAC subheader for responding to an Msgl based system information request, the type 1 MAC subPDU is located at a predetermined position of the MAC PDU of the random access response message subPDUs (‘9858, FIG. 9, As shown in figure 9 “type 1” arranged before “type 2”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of ‘5076 and ‘1798 with wherein in case that the first MAC subheader is an MAC subheader for responding to an Msgl based system information request, the type 1 MAC subPDU is (‘9858, [0003]).

As for claim 53, ‘1798 discloses:
The combination of ‘5076 and ‘1798 does not explicitly disclose the predetermined position is a position before all type 2 MAC subPDUs, or a position after all the type 2 MAC subPDUs, wherein the type 2 MAC subPDU comprises an MAC subheader and a corresponding MAC RAR.

However, ‘9858 discloses the predetermined position is a position before all type 2 MAC subPDUs, or a position after all the type 2 MAC subPDUs, wherein the type 2 MAC subPDU comprises an MAC subheader and a corresponding MAC RAR (‘9858, FIG. 9, As shown in figure 9 “type 1” arranged before “type 2”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of ‘5076 and ‘1798 with the predetermined position is a position before all type 2 MAC subPDUs, or a position after all the type 2 MAC subPDUs, wherein the type 2 MAC subPDU comprises an MAC subheader and a corresponding MAC RARas disclosed by ‘9858 to prevent the resources from being unnecessarily wasted (‘9858, [0003]).


Allowable Subject Matter

7.	Claims 15-17, 21-22 and 54-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yee et al, US 2002/0114301 paragraph [0066] discloses the payload unit start indicator this bit is set to "1"to indicate that this is a Packet Type 1, which means that the first byte following the Header byte is the beginning of a MAC packet.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469